   Case 1:17-cv-01030-PGG-DCF Document 150 Filed 01/18/19 Page 1 of 3
      Case 1:17-cv-01030-PGG-DCF Document 149-1 Filed 01/18/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   )
STARR SURPLUS LINES INSURANCE                      )
COMPANY, and HOUSTON CASUALTY                      )
COMPANY,
                                                   )   Docket No. l:17:cv:01030-PGG
                                                   )
                         Plaintiffs,
                                                   )
    -against-                                      )                 [e'l1  e !fMJt+
                                                   )                     ORDER
CRF FROZEN FOODS, LLC,                             )
                                                   )
                         Defendant.                )


        THIS MATTER comes before the Court upon Starr Surplus Lines Insurance Company's

("Starr's") request for an Order withdrawing Genevieve Aguilar Reardon as attorney of record

for Starr in the above-captioned matter. Upon careful consideration of Starr's submission, and

for good cause shown,

        IT IS on this   /lf /A   day of ~ -            , 2019,

        ORDERED that Genevieve Aguilar Reardon is hereby withdrawn as attorney of record

for Starr in the above-captioned matter; and it is further

        ORDERED that pursuant to Local Civil Rule 1.4, Starr's request and this Order shall be

served upon the client and all other parties within seven (7) days of the entry of this Order, and it

is further

        ORDERED that the Clerk of the Court shall terminate Genevieve Aguilar Reardon as

counsel of record for Starr.




                                                        United States District Judge




9044872vl
   Case 1:17-cv-01030-PGG-DCF Document 150 Filed 01/18/19 Page 2 of 3
     Case 1:17-cv-01030-PGG-DCF Document 149 Filed 01/18/19 Page 1 of 2


CHOATE
                                                                                                          Robert A Kole
                                                                                                          t 617-248-2121
                                                                                                          f 617-502-2121
                                                                                                       rkole@choate.com




January 18, 2019

Via ECF and Regular Mail

Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 705
New York, New York 10007
        Re:      Starr Surplus Lines Ins. Co. and Houston Cas. Co. v. CRF Frozen Foods, LLC
                 Case No. l:17-cv-01030-PGG

Dear Judge Gardephe:

       This firm represents Plaintiff Starr Surplus Lines Insurance Company ("Starr") in the
above-referenced action. This Court granted the admission of Genevieve Aguilar Reardon pro
hac vice in this matter on March 1, 2017. See ECF No. 25. Ms. Aguilar Reardon is leaving
Choate, Hall & Stewart and therefore no longer represents Starr.

       In accordance with Local Civil Rule 1.4, good cause exists to grant an Order for Ms.
Aguilar Reardon's withdrawal as attorney of record. A Proposed Order is enclosed herein for the
Court's consideration. The undersigned, along with Robert Frank and Matthew Arnould will
continue to serve as counsel of record for Starr.

        Thank you for your consideration of this matter.

Respectfully submitted,


Isl Robert A. Kole
Robert A. Kole (admitted pro hac vice)
Matthew B. Arnould (admitted pro hac vice)
CHOATE, HALL & STEWART LLP
Two International Place
Boston, Massachusetts 02110
(617) 248-5000
(617) 248-4000 (Fax)
rkole@choate.com


CHOATE HALL & STEWART LLP
Two International Place I Boston MA 02110   I   T 617-248-5000   I   F 617-248-4000   I   choate.com
      Case 1:17-cv-01030-PGG-DCF Document 150 Filed 01/18/19 Page 3 of 3
       Case 1:17-cv-01030-PGG-DCF Document 149 Filed 01/18/19 Page 2 of 2
Hon. Gardephe
January 18,2019
Page 2



Counsel for Starr Surplus Lines Insurance Company

cc:     Steven J. Pu dell, Counsel for CRF Frozen Foods, LLC
        Mark R. Hanson, Counsel for CRF Frozen Foods, LLC
        Jeffrey S. Weinstein, Counsel for Houston Cas. Co.
        Diana E. McMonagle, Counsel for Houston Cas. Co.
